DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihei US 20170199271 in view of Shand US 20190195990.

Regarding claim 1, Nihei disclose(s) the following claim limitations:
A range finding device comprising: 
a plurality of light sources, each configured to emit irradiation light to an object (i.e. light sources 1 emit light) [paragraph 39; fig. 1]; 
a plurality of light reception units configured to receive reflection light coming from the object when the irradiation light hits and reflects from the object (i.e. light receiving unit has many photosensors to receive light) [paragraph 41; fig. 1]; and 
circuitry configured to shift light emission timing of at least one or more light sources among the plurality of light sources (i.e. drive circuits d1,d2 can adjust timing of the light emission) [paragraph 40,41,47,207; fig. 1]; and 
calculate a distance to the object based on information output from each of the plurality of light reception units (i.e. measure distance of every pixel in the image using multiple light sources L1,L2) [paragraph 40,46; fig. 6].
Nihei do/does not explicitly disclose(s) the following claim limitations:
the number of plurality of light reception units being the same number of the plurality of light sources
However, in the same field of endeavor Shand discloses the deficient claim limitations, as follows:
the number of plurality of light reception units being the same number of the plurality of light sources (i.e. plurality of light sources and detectors have corresponding pairs) [paragraph 51]
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Nihei with Shand to have the number of plurality of light reception units being the same number of the plurality of light sources.
It would be advantageous because “In this way, a three-dimensional map of points indicative of locations of reflective features in the environment can be generated for the entire scanning zone”.  
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Nihei with Shand to obtain the invention as specified in claim 1.


Regarding claim 2, Shand meets the claim limitations, as follows: 
The range finding device according to claim 1, wherein the circuitry sets the light emission timing of one light source and the light emission timing of another light source, selected from the plurality of light sources, at the same timing (i.e. light pulse schedule 160 can control light sources in parallel or perpendicular and also adjusted) [paragraph 93].  

Regarding claim 4, Shand meets the claim limitations, as follows: 
The range finding device according to claim 1, wherein the circuitry transmits an operation signal to each of the light reception units, and each of the light reception units outputs a light emission signal to the corresponding light source based on the operation signal received from the circuitry (i.e. light pulse schedule 160 can control light sources in parallel or perpendicular and also adjusted) [paragraph 93].  

Regarding claim 5, Shand meets the claim limitations, as follows: 
The range finding device according to any claim 1, wherein the circuitry transmits an operation signal to each of the light reception units, and outputs a light emission signal to each of the light sources based on a timing of the operation signal (i.e. light pulse schedule 160 can control light sources in parallel or perpendicular and also adjusted) [paragraph 93].  

Regarding claim 6, Nihei meets the claim limitations, as follows: 
The range finding device according to claim 1, wherein two or more of the plurality of light sources emit the irradiation light in the same direction (i.e. light emitted from two different emitters in the same direction.) [paragraph 41; fig. 4a].  

Regarding claim 8, Nihei meets the claim limitations, as follows: 
The range finding device according to claim 1, wherein each of the light reception units includes sensor elements arranged two dimensionally, and the circuitry calculates a distance image based on the information output from each of the light reception units (i.e. measure distance of every pixel in the image using multiple light sources L1,L2) [paragraph 40,46; fig. 6].  

Claim 9 is rejected using similar rationale as claim 1.
Claim 10 is rejected using similar rationale as claim 1.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihei and Shand in view of Takahashi US 20160370460.

Regarding claim 7, Nihei and Shand disclose(s) that the system uses a TOF method.
Nihei and Shand do/does not explicitly disclose(s) the following claim limitations:
wherein each of the light reception units is a time of flight (TOF) sensor.  
However, in the same field of endeavor Takahashi discloses the deficient claim limitations, as follows:
wherein each of the light reception units is a time of flight (TOF) sensor (i.e. TOF sensor) [paragraph 28].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Nihei and Shand with Takahashi to have each of the light reception units is a time of flight (TOF) sensor.
It would be advantageous because TOF sensors are a well-known device used to calculate distance. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Nihei and Shand with Takahashi to obtain the invention as specified in claim 7.






Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426